Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 1 of 13 PageID 1104


                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

UNITED STATES OF AMERICA,                            CASE NO.: 8:19-cr-571-TPB-AEP

vs.

ROBERT BOEHME,
      Defendant.
_________________________________/

                     DEFENDANT’S SENTENCING MEMORANDUM

       COMES NOW, the Defendant, ROBERT BOEHME, by and through his undersigned

counsel, pursuant to Middle District Rule 3.01 and the Sixth Amendment of the United States

Constitution and files this Sentencing Memorandum. As the Court is aware from the

Presentence Investigation Report (“PSR”), Mr. Boehme’s counts of conviction (Receipt of Child

Pornography and Possession of Child Pornography) are Class C felonies. The PSR’s

recommendation of a Guidelines sentence is 480 months imprisonment. There is a minimum

term of imprisonment of 5 years for each of these charges. For the reasons that follow, it is

respectfully requested that this Court depart or grant a variance and impose a sentence below the

advisory Guideline range. Further, Mr. Boehme objects to the Chapter Four plus five (+5)

enhancement under USSG Sec. 4B1.5, specifically the increase of five levels for certain sex

crimes in which none are what Mr. Boehme pled and as grounds states forth as follows:




                                                1
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 2 of 13 PageID 1105


                      FACTS RELATING TO CHARGED CRIMINAL OFFENSE.

       1.      On November 26, 2019, a federal grand jury in the Middle District of Florida,

Tampa Division returned a three-count indictment name Mr. Boehme as defendant. (Doc. 1).

       2.      On December 7, 2020, Mr. Boehme pled guilty pursuant to a plea agreement with

the government. His sentencing hearing is set for May 11, 2021, at 1:30 p.m.

       3.      The PSR in this case calculates Mr. Boehme’s total offense level as 44 (which is

treated as a level 43) with a criminal history of I. (PSR at Para. 43, 60). Accordingly, Mr.

Boehme is facing a sentencing range of 400 to 480 months prison (statutorily authorized

sentence is 20 years however if the count carrying the highest statutory maximum is less than the

total punishment then the sentence imposed on one or more of the other counts shall run

consecutively which Department of Probation asserts can bring the total sentence to 480

months).

       4.       Mr. Boehme’s sentence should be reduced based on an objection to the PSR

calculation and the reasons written below and stated at his sentencing hearing.

                               DEFENDANT’S BACKGROUND

        Mr. Boehme relies on the background as written in his PSR. He will also testify to other

matters that might be relevant for departures as referenced below. Mr. Boehme will be eluding

on his extensive medical conditions and illness as well as need for medical treatment. One of his

biggest conditions being state 3 to 4 cirrhosis of the liver (non-alcohol related).




                                                  2
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 3 of 13 PageID 1106


                                      LEGAL ARGUMENT.

                     Analysis Under the Advisory Sentencing Guidelines:

       The PSR reflects a Total Offense Level of 43 and Criminal History Category I. This is

partly due to the +5 enhancement under USSG Sec. 4B1.5 (Chapter Four Enhancement). Mr.

Boehme respectfully submits that the +5-level increase is not warranted in this case. Under said

section, for this enhancement to be applicable, the defendant must have pled or been found guilty

to certain covered sex crimes as instance offenses of conviction. Under the “commentary”

section of said code, the covered sex crimes as instant offenses of conviction include the

following: (A) an offense, perpetrated against a minor, under (i) chapter 109A of title 18, United

States Code; (ii) chapter 110 of such title, not including trafficking in, receipt of, or possession

of, child pornography, or a recordkeeping offense; (iii) chapter 117 of such title, not including

transmitting information about a minor or filing a factual statement about an alien individual; or

(iv) 18 U.S.C. § 1591; or (B) an attempt or a conspiracy to commit any offense described in

subdivisions (A)(i) through (iv) of this note.

       Mr. Boehme has not pled to any of these covered sex crimes listed in the commentary.

Mr. Boehme had plead to receipt of child pornography and possession of child pornography-of

which neither are listed in the sex crimes as instant offenses. Thus, Mr. Boehme objects to the

+5-level enhancement and requests this honorable court reduce his level by five (5).




                                                  3
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 4 of 13 PageID 1107


        The Sentencing Guidelines Cannot Restrict a Court’s Discretion

                a. The Sentencing Guidelines Cannot Restrict a Court’s Discretion

        A district court’s discretion is no longer limited by the guidelines since its matrix is now

considered merely advisory. United States v. Booker, 543 U.S. 220, 245-67. Indeed, it “has been

uniform and constant in the federal judicial tradition for the sentencing judge to consider every

convicted person as an individual and every case as a unique study in the human failings that

sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.” Gall v. United

States, 552 U.S. 38, 53 (2007) (quoting Koon v. United States, 518 U.S. 81 (1996)).

        It is abundantly clear that the district courts today enjoy “sizeable discretion” in

sentencing. United States v. Gall, 552 U.S. at 56; Untied States v. Pugh, 515 F3d 1189-90 (11th

Cir. 2008). Utilization of the Guidelines in a manner other than as an advisory tool violates the

Sixth Amendment rights of a defendant. Any contention that the Guidelines enjoy a presumption

of reasonableness has been rejected. See Rita v. United States, 551 U.S. 338, 351 (2007).

        A district court now has the ability and authority to impose a sentence, merely “because

the case warrants a different sentence…,” regardless of the range determined by a Guidelines

calculation. Id. The only requirement is that a court consider the Guidelines as a factor along

with the other factors delineated in § 3553 (a) before reaching its final decision. Kimbrough v.

United States, 522 U.S. 85 (2007). No extraordinary circumstances need be present, or any

mathematical formula be employed before a below Guideline’s sentence may be imposed. Gall,

552 U.S. at 47-58. Judge Tjoflat, writing for the Court in United States v. Glover, 431 F.3d 744,

752-53 (11th Cir. 2005), recognized that in some cases, the Guidelines may have little persuasive

effect in light of the § 3553 (a) factors:




                                                  4
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 5 of 13 PageID 1108


       Although ‘judges must still consider the sentence range contained in the Guidelines,…

that range is now nothing more than a suggestion that may or may not be persuasive…when

weighed against the numerous considerations listed in [Section 3553(a)].’United States v.

Glover, 431 F.3d 744, 752-53 (11th Cir. 2005).

       Consistent with this, the Eleventh Circuit recently stated, “that there is a range of choices

for the district court, and so long as its decision does not amount to a clear error of judgment we

will not reverse even if we would have gone the other way had the choice been ours to make.”

United States v. Jordan, F.3d 1239, 1249 (11th Cir. 2009).

       A sentencing court, then, has not only the power, but also the responsibility, to mold an

appropriate sentence-taking each and every defendant into account as an individual. The

sentencing decisions made by the Court trump the sentencing guidelines.

B.     The § 3553 Factors Applied to Mr. Boehme’s Case

       The goal of sentencing is to impose the least onerous sentence consistent with the

purposes of sentencing, which Congress has identified as punishment, deterrence, incapacitation,

and rehabilitation. 18 U.S.C. § 3553(a) (providing that a court must “impose a sentence

sufficient, but not greater than necessary, to comply with the purposes” of sentencing).




                                                 5
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 6 of 13 PageID 1109


       To achieve these ends, § 3553(a) requires sentencing courts to consider not only the

advisory Guidelines range, but also the facts of the specific case through the lends of seven

factors, including:

       (1) The nature and circumstances of the offense and the history and characteristics of the
           defendant;
       (2) The need for the sentence imposed—
               a. To reflect the seriousness of the offense, to promote respect for the law and to
                  provide just punishment for the offense;
               b. To afford adequate deterrence to criminal conduct;
               c. To protect the public from further crimes of the defendant; and
               d. To provide the defendant with the needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;
       (3) The kinds of sentences available;
       (4) The kinds of sentence and the sentencing range established…;
       (5) Any pertinent [Sentencing Commission} policy statement…;
       (6) The need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; and
       (7) The need to provide restitution to any victims of the offense.
       Against this backdrop of factors, a variance based on the § 3553(a) factors is warranted in
       Mr. Boehme’s case.

       1.      The Nature and Circumstances of the Offense and the History and
               Characteristics of the Defendant

       Although Mr. Boehme’s crimes are serious, there are many mitigating factors attendant to

these particular circumstances. Mr. Boehme has been a law-abiding, productive citizen since the

time of this offense. The history and characteristics of Mr. Boehme also establish the

appropriateness of a downward variance.




                                                 6
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 7 of 13 PageID 1110


       A defendant’s need to financially provide for loved ones was recognized as a ground for

the departure pursuant to U.S.S.G. § 5H1.6 by U.S. District Judge Thompson in United States v.

Rose, 722 F. Supp. 2d 1286, 1290 (M.D. Ala. 2010). In Rose, a distribution case, the district

court determined the defendant was entitled to a three-level downward departure based on the

defendant’s role as a financial supporter of his girlfriend and her child. 722 F. Supp. 2d at 1290.

After finding the defendant was the primary source of income for his girlfriend and her disabled

son, the court determined “[a] guideline sentence would have ‘caused a substantial, direct, and

specific loss of essential caretaking’ to [the defendant’s] family. Id. (citing § 5H1.6 cmt. N.

1(B)(i); see also United States v. Kloda, 133 F. Supp. 2d 345 (S.D.N.Y. 2001) (defendant

convicted of a tax fraud of almost $400,000.00, received a downward departure to six months in

jail due to family responsibilities); United States v. Ingram, 816 F. Supp. 26, 36 (D.D.C. 1993)

(district court found a departure was warranted, where, among other things, the defendant was

the sole support and source of guidance for his sons and sole financial support for his mother

who lived with him).

       Related to this, is the ability of this court to downwardly depart or vary from the

Guidelines due to the combination of family and business circumstances affecting the defendant.

In United States v. Tomko, 562 F.3d 558, 563, 574 (3d Cir. 2009), the Third Circuit affirmed the

defendant’s sentence for tax evasion that included probation and home detention in light of the

defendant’s lack for significant criminal history, acceptance of responsibility, and the potential

loss of defendant’s employee’s jobs, among other factors. Id.; see also United States v. Gayle,

Case No. 09-CR-358 (E.D.N.Y 2010) (an attorney convicted of mortgage fraud and scoring a

Zone D sentence of 37-46 months imprisonment, was sentenced to five years’ probation with the

district court noting that the defendant was the primary source of support to her young child, her

strong family connections, and that “had she had the proper start as an attorney” she probably
                                                  7
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 8 of 13 PageID 1111


would have been successful and not involved in the crime charged.)

       Also on topic is United States v. Milikowsky, 65 F.3d 4 (2d Cir. 1995), where the

defendant was convicted of antitrust violations following a jury trial. Although this case

preceded Booker, Gall and Kimbrough, the district court departed downward to a sentence of

probation with a condition of house arrest after finding that Mr. Milikowsky’s incarceration

would have an “extraordinary impact” on his business and, consequently, his employees, given

he was the only individual with the knowledge and skill to keep the business going on a daily

basis. Cf. United States v. Fishman, 631 F. Supp. 2d 399 (S.D.N.Y. 2009) (court varied

downward where, among other things, the defendant had important role at school where he

worked.)

       In addition, this court should consider the defendant’s remorse as expressed through his

immediate cooperation with authorities, quick plea of guilty, testimony at trial against his co-

defendant’s, and extraordinary acceptance of responsibility. In United States v. Howe, 543 F.3d

128, 135 (3d Cir. 2008), a wire fraud case, a sentence of probation with three months house

arrest was imposed despite an advisory Zone D Guideline range of 18–24-month imprisonment.

In affirming, the appellate court recognized the unique position of the district court to assess

genuine remorse as part of the whole picture of a defendant. This unique role was noted by the

Supreme Court in Gall: “the sentencing judge has access to, and greater familiarity with, the

individual case and the individual defendant before him than the [Sentencing] Commission of the

appeals court.” Gall, 552 U.S. at 597-98 (quoting Rita, 551 U.S. at 357-58). Mr. Boehme’s post

crime conduct, particularly the ambition and dedication he has put forth in relation to the

business, substantial assistance, and the care of others, is relevant and compelling.




                                                  8
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 9 of 13 PageID 1112


           Furthermore, Mr. Boehme’s engrained network of support bodes well for Mr. Boehme’s

future prospects. A sentence imposed pursuant to a departure of variance will permit Mr.

Boehme to continue to lead a productive and useful life and continue to rehabilitate himself. See

United States v. Nalley, No. 10-CF-224, 2010 WL 3909468, at *2 (E.D.N.Y. Sept. 29, 2010)

(imposing sentence of five months’ probation where defendant pled guilty to conspiracy to

distribute crack cocaine, for which he faced a mandatory minimum and Guidelines range of

imprisonment between 70 and 87 months where defendant had “demonstrated a concerted effort

to reform” by obtaining gainful employment)1

           2.         The Need for the Sentence Imposed

           a-b.       to reflect the seriousness of the offense, to promote respect for the law, to
                      provide just punishment for the offense, to afford adequate deterrence to
                      criminal conduct,


           Mr. Boehme will be presenting evidence under Dr. Harry Morgan. Mr. Boehme has been

under his care to show he recognizes the seriousness of these crimes and understands he must be

deterred from giving in to this illness.




__________________________

1 See also United States v. Smith, No. 08-CR-545, 2009 WL 971682. At *2 (E.D.N.Y. Apr. 2, 2009) (defendant facing five year statutory
minimum and Guidelines range of 37-46 months sentenced to a year and a day due to his intelligent and thoughtful nature, taking responsibility
for his actions, having a loving and supportive family, his intent to pursue rehabilitation, and his agreement to forfeit drug proceeds); Untied
States v. Remy, No. 07-CR-5, 2008 WL 5458951, at *2 (E.D.N.Y. Dec. 24, 2008) (defendant facing mandatory minimum sentence and a
Guideline range of 30-37 months sentenced to a year and a day based on his work ethic, absence of criminal history, and the unlikelihood that he
would engage in further criminal activity).




1
                                                                       9
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 10 of 13 PageID 1113




                c.      to protect the public from further crimes of the defendant;

        The need to protect the public from the future crimes of the defendant is going to be

 proven by the report from Dr. Harry Morgan. Based on his criminal category Mr. Boehme’s

 recidivism rate should be low. See U.S. Sentencing Commission, Measuring Recidivism: The

 Criminal History Computation of the Federal Sentencing Guidelines, at 12 (May 2004) (excerpt

 attached hereto as Exhibit 1). While the recidivism rate for all male offenders is 24.3%, Mr.

 Boehme is categorized in Criminal History Category I, which reflects a lower 15.2% rate of

 recidivism. Id. at 28. Mr. Boehme’s employment (working some) further reduces any potential

 to recidivate, as evidenced by a 12.7% recidivism rate for Category I offenders who are

 employed. Id. at 29. Courts routinely take the unlikelihood of a defendant’s re-offending into

 account when fashioning sentences, as this Court should here. See, e.g., United States v.

 Hamilton, 2009 WL 995576, at *3 (2d Cir. Apr. 19, 2009) (holding that the district court abused

 its discretion in that not taking into account considerations with regard to age recidivism not

 included in Guidelines).

        d.      to provide the defendant with needed educational and vocational training,
                medical care or other correctional treatment in the most effective manner;

        Mr. Boehme is dedicated to the medical care and treatment he needs as is instructed by

 Dr. Morgan. Mr. Boehme is amenable to the psychological treatment he will be required to

 continue and participate.




                                                  10
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 11 of 13 PageID 1114


                3.      The Kinds of Sentences Available

        With the +5-enhancement reduced, this would place Mr. Boehme at a level 38. A review

 of the potential Guidelines range within any variance or downward departure shows a range of

 235-260. With additional reductions, Mr. Boehme could be at a level where a 10-year sentence

 would be amenable.

        4-5.    The Kinds of Sentence and the Guidelines Sentencing Range Established and
                any Pertinent Sentencing Commission Policy Statements

        Although the impact of the guidelines on a court’s sentencing discretion has been

 discussed in Section I and II (A), supra, the critical question in Mr. Boehme case is the exact

 weight this Court should give to the Guidelines. As recognized in Gall, district courts “may not

 presume that the Guidelines range is reasonable.” 552 U/S/ at 49; Rita, 551 U.S. at 351 (“[T]he

 sentencing court does not enjoy the benefit of a legal presumption that the Guidelines sentence

 should apply.”) Thus, mitigating circumstances and substantive policy arguments that were

 formerly irrelevant in all, but the most unusual cases are now potentially relevant in every case.

        Accordingly, this Court can consider a number of factors in determining Mr. Boehme’s

 sentence, which will be discussed at the sentencing hearing.

        6.     The Need to Avoid Unwarranted Sentence Disparities among Defendants
 with Similar Records Who Have Been Found Guilty of Similar Conduct

        Prior to the promulgation of the Guidelines, disparity in sentencing was common.

 Mistretta v. United States, 488 U.S. 361, 365 (1989). The Guidelines were designed, in part, to

 remedy this disparity. “Downward departure to equalize sentencing disparity is a proper ground

 for departure under the appropriate circumstances.” United States v. Daas, 198 F.3d 1167, 1180-

 81 (9th Cir. 1999).




                                                 11
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 12 of 13 PageID 1115


        An appropriate resource to consider on the issue of sentencing disparity is the U.S.

 Sentencing Commission Preliminary Quarterly Data Report, 1st Quarter Release Through

 December 31, 2011, an excerpt of which is attached hereto as Exhibit 2. In this publication,

 sentences from around the country are compared and different variables noted. The need for a

 sentence of incarceration under the instant facts can be evaluated by comparing how similar

 cases have been treated in the circuit and nationally.

        Table 1 reveals that of all the sentences, 44.4% of imposed sentences are below

 Guidelines, with 17.5% of these below Guidelines sentences being for reasons other than

 cooperation with the government, and 26.9% were government sponsored. Table 2, page 7,

 indicates that 26.4% of sentences imposed in the Middle District of Florida are below Guidelines

 levels based on Booker, and 17.9% are below Guidelines because of substantial assistance,

 meaning over 44% of all sentences imposed in the Middle District of Florida are at below

 Guidelines levels. Moreover, as Table 5, page 13 indicates, less than half of all sentences

 imposed nationwide under the applicable Guideline, § 2D1.1, are sentenced in accordance with

 the Guidelines. These statistics demonstrate that courts nationwide are imposing sentences

 below the Guidelines, and the same should be done in Mr. Boehme’s case.

        7.      The Need to Provide Restitution to Any Victims of the Offense

        There is an agreed amount of restitution in this matter. The total restitution amount is

 $96,000.00. This should be factored in with regards to imprisoning Mr. Boehme compared to

 the needs of restitution of the victims.




                                                  12
Case 8:19-cr-00571-TPB-AEP Document 77 Filed 05/10/21 Page 13 of 13 PageID 1116


                                            CONCLUSION

        The circumstances presented in Mr. Boehme case justify a departure from the statutory

 minimum sentence. Because the decision in Booker has made the Guidelines advisory and the

 parsimony clause of 18 U.S.C. § 3353 (a) the paramount consideration, undersigned counsel

 respectfully submits that a sentence below the applicable and advisory Guideline range is

 appropriate in Mr. Boehme’s case.

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 10, 2021, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/CEF system which will send a notice of electronic filing

  to the following: Mr. Francis Murray-US Attorney's Office-FLM; Francis.Murray2@usdoj.gov



                                                     Peter James Lombardo, Esq.
                                                     Peter James Lombardo, Esq.
                                                     1101 6th Avenue West
                                                     Suite 109
                                                     Bradenton, Florida 34205
                                                     941-747-6639
                                                     Lombardopeter38@yahoo.com




                                                13
